Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.Authorization for this examiner’s amendment was given in an interview with Attorney Annie Lee Ochs on 7/7/2022.

Claims have been amended and cancelled as follows:

1. (Currently Amended) A tripod motion system comprising:a bottom plate including three hinges; a top plate including three joints, wherein the top plate is configured to receive a workpiece; andthree linear actuators, wherein each linear actuator of the three linear actuators is coupled to an associated one of the three hinges of the bottom plate and coupled to an associated one of the three joints of the top plate; wherein each linear actuator of the three linear actuators comprises: a ball coupled to the associated one of the three joints; and a positioning actuator, configured to, in response to the top plate being displaced by an external force, provide an extension force to return the top plate to a predetermined set position with sub-micron positioning accuracy and move the ball to a predetermined extension position[[.]]; andwherein at least one linear actuator of the three linear actuators further comprises one or more displacing actuators configured to provide an actuation force that adds to the extension force to hold the at least one linear actuator at the predetermined set position, wherein the actuation force is a majority of a displacement force generated by the at least one linear actuator.
2. (Previously Presented) The tripod motion system of claim 1 further comprising a rotator component affixed to at least one of the top plate and the bottom plate, wherein the rotator component is configured to rotate about a Z-axis of the tripod motion system.
3. (Currently Amended) The tripod motion system of claim 2, wherein the three linear actuators and the rotator component are configured to provide four degrees of freedom of movement.
4. (Currently Amended) The tripod motion system of claim 3, further comprising a positioning table affixed to at least one of the bottom plate and the top plate, wherein the positioning table is configured to move linearly with respect to an X-axis and move linearly with respect to a Y-axis, and wherein the three linear actuators, the rotator component, and the positioning table are configured to provide six degrees of freedom of movement.
5. (Currently Amended) The tripod motion system of claim 1, wherein at least one linear actuator of the three linear actuators comprises a positional feedback device that is configured to provide[[s]] a positional signal to a positioning controller, and wherein the positioning controller is configured to provide[[s]] a control signal that operates the at least one linear actuator to position the top plate to the predetermined set position.

6. (Previously Presented) The tripod motion system of claim 5, wherein the at least one linear actuator includes encoder grating that the positional feedback device interacts with to generate the positional signal.7. (Cancelled)
8. (Currently Amended) The tripod motion system of claim [[7]] 1, wherein at least one linear actuator of the three linear actuators comprises: the positioning actuator being an electric positioning actuator configured to extend or retract the at least one linear actuator to the predetermined set position; and one or more pneumatic displacing actuators configured to boost the electric positioning actuator and hold the at least one linear actuator at the predetermined set position, wherein the one or more displacing actuators of the at least one linear actuator is configured to provide[[s]] a majority of a displacement force generated by the at least one linear actuator.9. (Original) The tripod motion system of claim 8, further comprising a pressure regulator that supplies a substantially fixed pneumatic pressure to the one or more displacing actuators.10. (Previously Presented) The tripod motion system of claim 1, wherein each linear actuator of the three linear actuators is configured to position the top plate to a new predetermined set position.

11. (Currently Amended) A tripod motion system comprising:
a bottom plate including three hinges;
a top plate including three joints, wherein the top plate is configured to receive a workpiece;
a plurality of linear actuators, wherein each linear actuator is coupled to an associated one of the three hinges of the bottom plate and coupled to an associated one of the
three joints of the top plate; and
a rotator component configured to rotate the top plate by rotating about a Z-axis of the tripod motion system, wherein the plurality of linear actuators and the rotator components are configured to, in response to being displaced by an external force, return the top plate to a predetermined set position with sub-micron positioning accuracy[[.]];wherein at least one linear actuator of the plurality of linear actuators comprises:
a positioning actuator, configured to, in response to the top plate being displaced by the external force, provide an extension force to return the top plate to the predetermined set position with sub-micron positioning accuracy; and
one or more displacing actuators configured to provide an actuation force that adds to the extension force to hold the at least one linear actuator at the predetermined set position, wherein the actuation force is a majority of a displacement force generated by the at least one linear actuator.12. (Original) The tripod motion system of claim 11, wherein the plurality of linear actuators consists of three linear actuators.13. (Currently Amended) The tripod motion system of claim 11 further comprising a positioning table, wherein the plurality of linear actuators, the positioning table, and the rotator component are configured to provide the tripod motion system with six degrees of freedom of movement.14. (Currently Amended) The tripod motion system of claim 11, wherein at least one linear actuator of the plurality of linear actuators comprises a positional feedback device configured to provide a positional signal to a positioning controller, and wherein the positioning controller is configured to provide a control signal that operates the at least one linear actuator to position the top plate to a set position with the sub-micron positioning accuracy.15. (Previously Presented) The tripod motion system of claim 14, wherein the at least one linear actuator includes encoder grating that the positional feedback device interacts with to generate the positional signal.16. (Cancelled)

17. (Currently Amended) The tripod motion system of claim [[16]] 11, wherein the at least one
linear actuator of the plurality of linear actuators comprises:
the positioning actuator being an electric positioning actuator configured to extend or retract the at least one linear actuator to the predetermined set position; and
one or more pneumatic displacing actuators configured to boost the electric positioning actuator and hold the at least one linear actuator at the predetermined set position.[[,]] 18-20. (Cancelled)21. (Currently Amended) A method of operating a tripod motion system with six degrees of freedom, the method comprising: in the tripod motion system, changing a length of at least one linear actuator of three linear actuators over a linear actuation span, wherein each linear actuator of the three linear actuators is coupled to an associated one of three hinges of a bottom plate and coupled to an associated one of three joints of a top plate, wherein the top plate is configured to receive a workpiece; and in the tripod motion system, in response to the top plate being displaced by an external force,  returning the top plate to a predetermined set position with sub-micron positioning accuracy by providing [[the]] an extension force and moving a ball coupled to an associated one of the three joints to a predetermined extension position[[.]];wherein each linear actuator of the three linear actuators comprises:a positioning actuator, configured to, in response to the top plate being displaced by the external force, provide the extension force to return the top plate to the predetermined set position with sub-micron positioning accuracy and move the ball to the predetermined extension position; and
one or more displacing actuators configured to provide an actuation force that adds to the extension force to hold the at least one linear actuator at the predetermined set position, wherein the actuation force is a majority of a displacement force generated by the at least one linear actuator.

22. (Previously Presented) The method of claim 21, further comprising rotating a rotator
component about a z-axis of the tripod motion system, wherein the rotator component is
affixed to at least one of the top plate and the bottom plate.23. (Previously Presented) The method of claim 22, wherein the three linear actuators and the
rotator component provide four degrees of freedom of movement.

Allowable Subject Matter
Claims 1-6, 8-15, 17 and 21-23 are allowed over the best prior art in record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHDI H NEJAD/Primary Examiner, Art Unit 3723